I respectfully dissent from the conclusions reached by the majority in this matter involving the attempt by the appellee to collect a $21,441.01 legal fee from appellant.
The record before us reflects in relevant part that the trial court referred the matter to an arbitration panel for a hearing and that the panel awarded appellee $13,500 on its claim. Thereafter, appellant appealed the matter back to common pleas court, and the trial judge denied his motion to vacate the award but, on December 17, 1996, scheduled the case for trial on January 29, 1997, and notified appellant's counsel, Patrick Quinn, of the trial date. Quinn, however, delayed notifying appellant of the trial date until January 7, 1997, when appellant advised Quinn that he would be out of the country and instructed Quinn to continue the trial date. Quinn, however, never sought a continuance of the trial date from the court and, on the evening before trial, telephoned his client and instructed him to appear in court the next morning at 9:00 a.m. Appellant declined and sent a facsimile transmission discharging Quinn as his counsel.
Against these facts, with no prior advice or notice given to the trial judge, Quinn appeared in court at 9:30 a.m., informed the court that he had been discharged, and moved to withdraw as counsel; the court denied the motion. Quinn then left the courtroom and the trial proceeded, which resulted in a default judgment against appellant for the full amount of the prayer. Subsequently, *Page 355 
appellant filed a motion for relief from judgment pursuant to Civ.R. 60 (B), which the court denied and which is the subject of this appeal.
The failure of appellant to appear at this scheduled trial cannot be imputed to the trial judge as an abuse of discretion. In my view, the trial court has an obligation to adhere to Canon 3 (B)(8) of the Code of Judicial Conduct, which states:
    "A judge shall dispose of all judicial matters promptly, efficiently, and fairly and comply with guidelines set forth in the Rules of Superintendence for the Courts of Ohio."
Neglect of trial dates by litigants or lawyers cannot be translated into judicial abuse when the court makes efforts to bring matters pending on its docket to resolution in a timely fashion. Here, in an effort to administer its docket; the experienced trial court judge established a trial date and gave ample time and notice to all interested persons; appellant never presented a request for a continuance to the court until the morning of trial, despite earlier knowledge of his inability to proceed. Every trial judge regularly faces these kinds of situations and resolves them judicially.
This matter properly falls within the provisions of Cuyahoga County Court of Common Pleas, General Division Local Rule 15 (G), which refers to the assignment of civil cases for trial and which provides in part:
    "1. * * * If a defendant, either in person or by counsel, fails to appear, and the plaintiff appears, the judge shall order the plaintiff to proceed with the case and decide and determine all matters ex parte.
    "2. If a party or counsel appears but shows good cause as to why he is not ready for trial, the court shall make such order or orders it deems proper. If a party or counsel appears but indicates he is not ready for trial without showing good cause for his unreadiness, the court, if such party is plaintiff, shall enter an order dismissing the action for want of prosecution or, if a defendant, order the plaintiff to proceed with the case and determine all matters ex parte."
Hence, when the court proceeded to trial, it did not err or abuse its discretion, nor did it do so in denying the motion for relief from judgment.
Therefore, I dissent. I believe the judgment should be affirmed. *Page 356